By the Court.

Two questions are made in this case ; whethei the defendants are liable at all within the condition of their bond and, if it all, for how much, as it appears that part only of the money embezzled by Root was actually collected by him during the plaintiff’s sheriffalty.
And we are clearly of opinion, that they are responsible for the whole of the deficiency stated in the case. When the warrants were put into the hands of Root, he was the deputy of the plaintiff; and his power to complete the execution of them continued, by virtue of the plaintiff’s deputation. The successor of the plaintiff could never be answerable for this misconduct. He had no means of even knowing that such precepts had been delivered to Root, who was responsible to the plaintiff in the same manner and degree as if he had not been reappointed by the succeeding sheriff.
Defendants defaulted.